

117 HR 2649 IH: Homegrown Act of 2021
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2649IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Evans introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Agriculture, Natural Resources, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo decriminalize cannabis, to establish an Equitable Licensing Grant Program in the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Homegrown Act of 2021.2.Decriminalization of cannabis(a)Cannabis removed from schedule of controlled substancesSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—(1)by striking Marihuana; and(2)by striking Tetrahydrocannabinols,and renumbering accordingly. (b)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—(1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;(2)in section 401(b) (21 U.S.C. 841(b))—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (vi), by inserting or after the semicolon;(II)by striking (vii); and(III)by redesignating clause (viii) as clause (vii);(ii)in subparagraph (B)—(I)in clause (vi), by inserting or after the semicolon;(II)by striking clause (vii); and(III)by redesignating clause (viii) as clause (vii);(iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);(iv)by striking subparagraph (D);(v)by redesignating subparagraph (E) as subparagraph (D); and(vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);(B)by striking paragraph (4); and(C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively;(3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking marihuana,;(4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking marihuana,;(5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;(6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;(7)in section 422(d) (21 U.S.C. 863(d))—(A)in the matter preceding paragraph (1), by striking marijuana,; and(B)in paragraph (5), by striking , such as a marihuana cigarette,; and(8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).(c)Other conforming amendments(1)National Forest System Drug Control Act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended—(A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other;(B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and(C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other.(2)Interception of communicationsSection 2516 of title 18, United States Code, is amended—(A)in subsection (1)(e), by striking , marihuana,; and(B)in subsection (2) by striking marihuana.3.Equitable Licensing Grant ProgramThe Administrator of the Small Business Administration shall establish and carry out a grant program to be known as the Equitable Licensing Grant Program to provide eligible entities funds to develop and implement equitable cannabis licensing programs that minimize barriers to cannabis licensing and employment for individuals most adversely impacted by the war on drugs, provided that each grantee includes at least four of the six of the following elements in its licensing program:(1)A waiver of cannabis license application fees for individuals most adversely impacted by the war on drugs who are first-time applicants.(2)A prohibition on the denial of a cannabis license based on a conviction of a cannabis-related offense.(3)A prohibition on criminal conviction restrictions for licensing except in instances where the conviction is relevant to owning and operating a business.(4)A prohibition on cannabis license holders from engaging in suspicion less cannabis drug testing of their prospective or current employees, except in instances of drug testing for safety-sensitive positions as defined by the Omnibus Transportation Employee Testing Act of 1991 (Public Law 102–143).(5)The establishment of a cannabis licensing board, that is reflective of the racial, ethnic, economic, and gender composition of the State or locality, to serve as an oversight body of the equitable licensing program.(6)The establishment of a grant program from cannabis tax revenue to support non-profit community-based organizations that provide business training and technical, management, and marketing assistance to individuals most adversely impacted by the war on drugs who are starting, sustaining, or expanding a cannabis business.